Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-6 are pending in this application.
Drawings
Replacement drawings have been accepted.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 10, "boss and having a plate thickness" should read "boss having a plate thickness".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over applicants admitted prior art in view of Pegan (9316108).

    PNG
    media_image1.png
    423
    463
    media_image1.png
    Greyscale

Regarding claim 1, applicants admitted prior art discloses an aircraft component (fig 4a, prior art) used for an aircraft gas-turbine engine, the aircraft component comprising: an annular part (fig 4a above) having an outer circumferential surface (fig 4a above); a flange (fig 4a above) that is formed at one end portion of the annular part in an axial direction; and a boss (fig 4a above) that projects from the outer circumferential surface of the annular part to a radial direction (fig 4a above), wherein on a section cut along an axial direction  (fig 4a above) of the annular part, the annular part between the flange and the boss has a first part having a flat surface (fig 4a above), and a second part extending from the first part to the boss and having a plate thickness increasing (fig 4a, tapered portion) toward the boss.


    PNG
    media_image2.png
    305
    368
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    254
    315
    media_image3.png
    Greyscale

Pegan teaches an aircraft casing component having first part (fig 5 above) that is flat, wherein a second part (fig 5 above) extending from the first part to a boss (fig 5 above) and having a plate thickness continuously (as soon as the plate begins to thicken it doesn’t stop until it hits the max height of the boss) increasing towards the boss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft component disclosed by Onishi by having the second part have a plate thickness increasing continuously based on the teachings of Pegan. The stiffening rail of Pegan in fig. 5 is listed as an alternate embodiment of the stiffening rail of fig. 9, which has first flat part (fig 9 above) a second portion (fig 9 above) which increases, flattens, and increases again in the same manner as applicants admitted prior art. Since Pegan identifies these two structures as being alternate embodiments that could be interchanged, one of ordinary skill in the art would be motivated to change the embodiment to reach a desired load line (col 6, line 20- col 7, line 9), as suggested by Pegan.

d' < d. (in the figure above, it can be seen the tapered portion d’ has a length well within the range of .5-1 the length of d)

Regarding claim 4, applicants admitted prior art discloses wherein the flange is formed to extend in a circumferential direction of the annular part, and the boss has a portion facing the flange and formed parallel to the flange (figure above).

Regarding claim 6, applicants admitted prior art discloses an aircraft gas turbine engine comprising the aircraft component (par. 0020).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over applicants admitted prior art as modified by Pegan, further in view of Niggemeier (US-Pub 2015/0240662).
Applicant’s admitted prior art as modified by Pegan does not disclose wherein when a width of the portion of the boss parallel to the flange is defined as “a” and a curvature radius of a circumferential edge of the boss centering a bolt-hole that is formed by penetrating the boss is defined as “b”, the width “a” is in a range of b < a < 3b.

    PNG
    media_image4.png
    242
    395
    media_image4.png
    Greyscale

 Niggemeier teaches an aircraft component with a flange and a boss wherein when a width of the portion of the boss parallel to the flange (blue arrow) is defined as a, and a curvature radius (red arrow) of a circumferential edge of the boss centering a bolt-hole that is formed by penetrating the boss is defined as b, the width a is in a range of b < a < 3b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft component disclosed by Onishi as modified by Pegan by having the portion of the boss parallel to the flange be within the range of 1 to 3x the curvature radius of a circumferential edge based on the teachings of Niggemeier. It would have been an obvious matter of design choice to make  the different portions of the boss of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components without impacting the overall functionality of the component.  A change in proportion is recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V MEILLER/Examiner, Art Unit 3741
/ALAIN CHAU/Primary Examiner, Art Unit 3741